COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Roberto Amaya Pacas v. The State of Texas

Appellate case number:   01-18-01016-CR. 01-18-01017-CR, 01-18-01018-R

Trial court case number: 1561964, 1561965, 1561966

Trial court:             337th District Court of Harris County

       Appellant, Robert Amaya Pacas, has filed a motion for en banc reconsideration. The
Court orders the State of Texas to file a response, which is due November 10, 2020.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: __October 27, 2020_____